Citation Nr: 0311780	
Decision Date: 06/06/03    Archive Date: 06/10/03	

DOCKET NO.  00-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the left arm and hand.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Carolina, that found new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of frostbite 
of the left arm and hand.  The veteran, who had active 
service from November 1950 to August 1952, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

A BVA decision dated in April 2001 affirmed the RO's 
determination that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a Memorandum 
Decision dated in July 2002, the Court vacated the Board's 
decision and remanded the case.  In a decision dated in 
February 2003 the Board then determined that new and material 
evidence had been submitted to reopen the previously denied 
claim.  The Board then undertook additional development under 
38 C.F.R. § 19.9(a)(2).  That development was accomplished 
and the case is again before the Board for appellate review.  
The Board is cognizant of the recent case of the United 
States Court of Appeals for the Federal Circuit in which 
38 C.F.R. § 19.9 (a)(2) was found to be invalid; however, in 
light of the complete grant of benefits in this case as 
discussed below, the Board finds that remand to the RO for 
initial consideration of the evidence obtained by the Board 
is unnecessary.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served in combat during the Korean Conflict 
and was exposed to cold weather during combat.  

3.  The veteran has long term sequelae of nonfreezing cold 
injury of the left arm and hand that is causally or 
etiologically related to service.


CONCLUSION OF LAW

Frostbite of the left arm and hand was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

At this point, the Board would point out that in the Board's 
February 2003 decision the Board addressed the VCAA and 
concluded that the notification requirements of the VCAA had 
been satisfied and that the duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim had been 
satisfied to the point that the Board was able to enter a 
decision on the issue of whether new and material evidence 
had been submitted to reopen a previously denied claim.  In 
the Board's decision it was noted that the Court had vacated 
the Board's decision in order to obtain potentially relevant 
private medical records, and at the conclusion of the 
decision the Board indicated that an additional VA 
examination would be afforded the veteran in order to attempt 
to ascertain the etiology of the veteran's left arm 
disability.  

While the specific private medical records the Court directed 
the Board attempt to obtain have not been obtained, the 
veteran responded by submitting other private medical records 
in May 2003.  The veteran was afforded a VA examination and a 
review of that examination report indicates that the 
veteran's claim for service connection can be favorably 
resolved.  Therefore, any further notice or assistance under 
the VCAA is unnecessary and the veteran will not be 
prejudiced by the Board proceeding with appellate review 
because this decision represents a complete grant of the 
benefit sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As such, the Board will proceed with appellate 
review.  

The veteran contends that he has residuals of frostbite of 
his left arm that was incurred during his service in the 
Korean Conflict.  More specifically, the veteran relates that 
he operated a .30 caliber water cooled light machine gun and 
that at times the gloves he was issued would become frozen 
and stiff, necessitating that he take off the left glove to 
fire the machine gun.  The veteran has related that in the 
months of November and December 1951, and January and 
February 1952 his left hand, wrist and lower arm were frozen 
at least 25 times.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(b).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 3 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service records reflect that the veteran served with Company 
H of the 516th Airborne Infantry Regiment while in Korea and 
that his awards and decorations included a Combat Infantry 
Badge.  Service medical records contain no evidence of 
complaints, treatment or diagnosis pertaining to the left 
upper extremity.  Nevertheless, an affidavit from a service 
comrade dated in April 1956 relates that he had served with 
the veteran in Korea and essentially corroborated the 
veteran's account regarding his gloves and operation of the 
machine gun and concluded that he knew that on many occasions 
during that time the veteran froze his left hand and arm.  
See also 38 U.S.C.A. § 1154(b) (West 2002).

Following service the veteran was seen for complaints 
associated with his left upper extremity, specifically a 
history of pain and loss of power in the left arm with 
stiffness and tremor for the past years.  A statement 
received in January 1956 from W. B. Halme, M.D., diagnosed 
the veteran as having atrophied muscles and loss of power of 
the left arm, etiology unknown.  A statement from D. R. 
Gillespie, M.D., relates that the veteran had an unusual type 
of neuritis involving the nerves of the upper left arm.  Dr. 
Gillespie indicated that whether or not some type of injury 
started this was very difficult to determine, but that he 
generally did not see patients with nerve pain for which 
there was no good explanation.  

A rating decision dated in March 1956 denied service 
connection for frostbite and a left arm disability.  The 
rating decision indicated that review of all service records 
failed to show any treatment for or diagnosis of any claimed 
condition, nor was any treatment in service alleged by the 
veteran.  

More recently, the veteran underwent a VA examination in 
April 2003.  The examiner was requested to offer an opinion 
as to whether the veteran's left arm condition was a residual 
of cold weather the veteran was exposed to while serving in 
Korea.  The examiner indicated that he had reviewed the 
claims file and noted that service medical records did not 
include evidence of treatment for or diagnosis of left hand 
or left arm disorder and that the veteran's service 
separation examination showed a normal clinical evaluation of 
the upper extremities.  The examiner also reviewed post-
service medical records pertaining to treatment that the 
veteran received for his left upper extremity in the late 
1950's.  The examiner recounted the veteran's history of cold 
exposure while serving in Korea and examined the veteran's 
left upper extremity.  The veteran also underwent electro 
diagnostic studies which showed bilateral median and ulnar 
nerve neuropathy due to axonal loss that was worse on the 
left.  

The impression following the examination was long term 
sequelae of nonfreezing cold injury.  The examiner went on to 
discuss that the veteran had been repeatedly exposed to 
intense cold over a prolonged period of time during the 
Korean Conflict.  The examiner noted that although the 
veteran's separation physical examination was normal, he 
began to experience neurological symptoms in his left upper 
arm within a fairly short interval following exposure.  The 
examiner explained that the symptoms had remained stable over 
the subsequent years and were typical of long term sequelae 
of nonfreezing cold injury.  The veteran had Reynard's 
phenomenon, digital hyperesthesias, limitation of motion of 
the digits, atrophic skin, muscle atrophy, nail bed deformity 
and electro diagnostic evidence of upper extremity 
polyneuropathy.  The examiner concluded that based on the 
available information, to a reasonable degree of medical 
certainty, it is more than likely that the etiology of the 
veteran's left upper limb condition is cold exposure incurred 
during military service.  

Based on this record, the Board finds that service connection 
for residuals of frostbite of the left arm and hand is 
warranted.  The veteran's statements, as a combat veteran, 
and the statement from the service comrade, as well as the 
veteran's service duties in Korea, clearly establish that he 
was exposed to cold weather while serving in Korea.  Medical 
records dated following separation from service further 
demonstrate that the veteran has a disability of his left 
upper extremity, and recent medical evidence shows that the 
disability has continued since that time.  Essentially, this 
was essentially what the record showed at the time of the 
March 1956 rating decision.  Although there is some medical 
evidence of record that indicates that the etiology of the 
veteran's left arm and hand disorder is unclear or unknown 
and may not be due to cold injury, the April 2003 VA 
examination clearly links the veteran's cold exposure during 
service to the disability first manifested following service.  
After reviewing all of the evidence contained in the 
veteran's claims file, and examining the veteran, the 
examiner concluded that the etiology of the veteran's left 
upper limb condition was cold exposure incurred during 
military service.  Accordingly, with the resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for residuals of frostbite of the 
left arm and hand is established.  


ORDER

Service connection for residuals of frostbite of the left arm 
and hand is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

